[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-15955                ELEVENTH CIRCUIT
                                                           OCTOBER 27, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                  D. C. Docket Nos. 08-20250-CV-FAM,
                           04-20077-CR-FAM

LIGNE ADEMIR ROMERO-SALGADO,



                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (October 27, 2009)

Before TJOFLAT, BLACK and KRAVITCH, Circuit Judges.

PER CURIAM:
       On February 3, 2004, a Southern District of Florida grand jury returned a

multi-count indictment against petitioner and several co-conspirators for various

narcotics related offenses. Petitioner pled guilty pursuant to a plea agreement to

conspiring to import and possess with intent to distribute more than one kilogram

of heroin and was sentenced to prison for a term of 108 months. On January 1,

2008, he moved the district court pursuant to 28 U.S.C. § 2255 to vacate his

sentence. He claimed that the Government had breached the plea agreement by not

filing a substantial assistance motion pursuant to U.S.C. G. § 5K1.1, and that his

attorney had rendered ineffective assistance in failing to bring the breach to the

district court’s attention. He also claimed that district court erred in failing to

grant a downward departure from the Guidelines sentence range and to take into

account his preindictment imprisonment in Colombia under abusive conditions.

The district court denied his motion, and he appealed.

       We granted a certificate of appealability on one issue:

       whether the district court failed to comply with our holding in Clisby v.
       Jones, 960 F.2d 925, 936 (11th Cir. 1992) (en banc), by failing to address
       petitioner’s claim that the Government breached his plea agreement by
       failing to file a substantial assistance motion.

      In Clisby, we expressed “deep concern over the piecemeal litigation of

federal habeas petitions” and used our supervisory authority to instruct district

courts to resolve all claims for relief raised in petitions for habeas corpus, regardless

                                            2
of whether such claims would ultimately be granted or denied. Clisby, 960 F.2d
935-36. If a district court fails to address all of the claims in a habeas petition, we

“will vacate the district court’s judgment without prejudice and remand the case for

consideration of all remaining claims . . . .” Id. at 938.

      Here, the district court addressed all of the claims in petitioner’s § 2255

motion. The record reflects that petitioner raised the breach-of-the-plea-agreement

claim as a component of his ineffective-assistance-of-counsel claim. The court

addressed the breach in the context in which it was presented, and found no breach

of the agreement. The court found that the Government had retained the discretion

whether to file a § 5K1.1motion for downward departure, and that it was acting

appropriately within such discretion when it declined to a file a motion. Thus, we

reject the notion that the court’s failure to segregate the breach issue from the

ineffective assistance issue contravened Clisby’s teaching.

      AFFIRMED.




                                            3